Case 3:19-cv-05711-EMC Document 51-2 Filed 07/10/20 Page 1 of 3




                Exhibit B
     Case 3:19-cv-05711-EMC Document 51-2 Filed 07/10/20 Page 2 of 3



 1   GREENSPOON MARDER LLP
     BETH-ANN KRIMSKY (p o hac ice admi ion)
 2   be h-ann.k im k @gmla .com
     LAWREN A. ZANN (p o hac ice admi ion)
 3   la en. ann@gmla .com
     200 Ea B o a d Bl d., S i e 1800
 4   Fo La de dale, FL 33301
     Telephone: 954.527.2427
 5   Fac imile: 954.333.4027
 6   NOSSAMAN LLP
     JAMES H. VORHIS (SBN 245034)
 7   j o hi @no aman.com
     50 Califo nia S ee , 34 h Floo
 8   San F anci co, CA 94111
     Telephone:     415.398.3600
 9   Fac imile:     415.398.2438
10   A o ne        fo Defendan TOTAL MERCHANT SERVICES, INC.
11                                  UNITED STATES DISTRICT COURT
12                                 NORTHERN DISTRICT OF CALIFORNIA
13   ABANTE ROOTER AND PLUMBING, INC, a Ca e No: 3:19-c -05711
     Califo nia co po a ion, indi id all and on
14   behalf of all o he imila l i a ed,         DEFENDANT S OBJECTIONS AND
                                                RESPONSES TO PLAINTIFF S FIRST
15                   Plain iff,                 SET OF INTERROGATORIES
16             .
                                                     Da e Ac ion Filed: Sep embe 11, 2019
17   TOTAL MERCHANT SERVICES, LLC., a
     Dela a e limi ed liabili compan ,
18
                      Defendan .
19

20

21         Defendan , TOTAL MERCHANT SERVICES, LLC ( Defendan                o    TMS ), b and

22   h o gh    nde igned co n el, he eb     file i   e pon e and objec ion    o he Fi        Se of

23   In e oga o ie da ed Decembe 23, 2019, and e ed b         Plain iff, ABANTE ROOTER AND

24   PLUMBING, INC. ( Plain iff ), and a e a follo      :

25                                    PRELIMINAR STATEMENT

26         The follo ing e pon e o he In e oga o ie ( he Re pon e ) a e made olel fo he

27   p po e of hi ac ion. TMS ha no comple ed i in e iga ion of he fac        ela ing o hi ca e,

28
                                                                              Ca e No. 3:19-c -05711
              DEFENDANT S OBJECTIONS AND RESPONSES TO FIRST SET OF INTERROGATORIES
                                              1
     42947550 1
         Case 3:19-cv-05711-EMC Document 51-2 Filed 07/10/20 Page 3 of 3



 1   cellphone n mbe         ch ha TMS co ld e en a emp o de e mine if Plain iff a e en con ac ed
 2   on     ch n edac ed n mbe       in he fi       place. TMS f      he objec       o hi In e oga o           o he
 3   e en i call fo a legal concl ion and pec la ion. TMS f                       he objec        o he e pec i e
 4   defini ion of he e m         De c ibe,        Dialing Eq ipmen , and Yo             a     e fo h in Gene al
 5   Objec ion B, C & D,        p a. TMS f         he objec     o he e m Yo          a       ag e and ambig o ,
 6   pa ic la l       he e, a he e, he capi ali ed e m i no defined b         he In e oga o ie .
 7

 8   INTERROGATOR             NO. 4: S a e he comple e fac al ba i fo Yo                 con en ion, if an , ha
 9   he Dialing Eq ipmen Yo          ed (o a hi d-pa          ed on Yo     behalf o fo Yo         benefi ) o place
10   he call o Plain iff a i      e in he Complain did no ha e he capaci             o o e o gene a e phone
11   n mbe and o dial hem.
12   ANSWER: TMS objec            o hi In e oga o        a a p ema     e con en ion in e oga o          filed befo e
13   an , le alone      b an ial, di co e      ha aken place. TMS f        he objec          o hi In e oga o       a
14   a g men a i e o he e en he In e oga o               p po     oa     me ce ain fac o o he              i e po e
15   me e allega ion a fac . TMS f           he objec    o hi In e oga o      a    ag e and ambig o          in ligh
16   of he m l iple edac ed cellphone n mbe alleged in he Complain , hich impe mi ibl fo ce
17   TMS o pec la e a          o Plain iff      n edac ed cellphone n mbe            ch ha TMS co ld e en
18   a emp o de e mine if Plain iff a e en con ac ed on              ch n edac ed n mbe in he fi              place.
19   TMS f     he objec      o hi In e oga o         and i incl ion of comple e fac al ba i               a o el
20   b oad and nd l b den ome on i face. TMS f                  he objec      o hi In e oga o          o he e en
21   i call fo a legal concl ion and pec la ion. TMS f             he objec       o he e pec i e defini ion of
22   he e m       Dialing Eq ipmen and Yo            a   e fo h in Gene al Objec ion C & D,              p a. TMS
23   f     he objec     o he e m Yo            a    ag e and ambig o , pa ic la l               he e, a he e, he
24   capi ali ed e m i no defined b          he In e oga o ie .
25

26

27

28
                                                                                               Ca e No. 3:19-c -05711
              DEFENDANT S OBJECTIONS AND RESPONSES TO FIRST SET OF INTERROGATORIES
                                              7
     42947550 1
